474 So. 2d 261 (1985)
Lee Hawkins ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1352.
District Court of Appeal of Florida, Fourth District.
June 12, 1985.
Rehearing Denied September 11, 1985.
*262 Richard L. Jorandby, Public Defender, and Thomas F. Ball III, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We have reviewed the issues raised on appeal and conclude that no reversible error has been shown. The claim of error as to the prosecutor's use of a deposition to refresh the memory of a witness was withdrawn at oral argument. As to the jury selection issue we affirm on the authority of McRae v. State, 62 Fla. 74, 57 So. 348 (Fla. 1912). As to the admission of hearsay testimony, we conclude that any possible error could have been cured by a request for a curative instruction and that any error was harmless in view of the substantial evidence of the appellant's guilt and the ambiguous nature of the hearsay comment. We also reject appellant's claims as to the sufficiency of the evidence and the refusal of the trial court to dismiss the case because of alleged prosecutorial misconduct.
Accordingly, we affirm the appellant's convictions.
ANSTEAD, C.J., and HERSEY and DELL, JJ., concur.